MANNING, J.,
after stating the ease. We approve his Honor’s judgment declining to continue the injunction to the hearing. According to the evidence presented to him, it is very doubtful if sections 807, 808, 809, Revisal, govern in this case. The plaintiff does not claim title to “timber lands,” nor is this action brought to try the title thereto. The most that plaintiff claims is not a very clearly defined equity in any balance that may be left after certain obligations of Sears & Co. have been discharged to Riley & Co., and this resting upon a contract which clearly contemplates the cutting of the timber and its manufacture into lumber, the doing of which he now seeks to enjoin. The affidavits disclose that all the defendants, except S. M. Lloyd and W. T. Sears & Co., inc., are amply solvent and able to respond to any judgment the plaintiff may eventually recover. As the action is not terminated, we refrain from comments upon the facts presented in the affidavits, and content ourselves with saying that we do not think the plaintiff has brought himself either within the statutory provisions or the general principles of equity which entitle him to injunctive relief. This is particularly true, in view of the ample solvency of defendants and the stipulation that the timber shall be cut, and the further fact that the deeds conveying the timber provide that it shall be cut in a stipulated number of years, which will soon expire, so the injury to the plaintiff cannot be-irreparable. To enjoin the cutting of the timber until the action shall be finally determined will result ■in great loss to the defendants, with no commensurate advantage to the plaintiff. The measure of loss to one party and the advantage to the other by granting or refusing the injunctive relief, has its proper influence in determining the relief to be admin*203istered in a court of equity, except in those cases controlled by some positive statutory enactment. Lumber Co. v. Wallace, 93 N. C., 22; Newton v. Brown, 134 N. C., 439; Lumber Co. v. Hines Bros., 127 N. C., 130; Lewis v. Lumber Co., 99 N. C., 11; R. R. v. Mining Co., 112 N. C., 661; Blackwell v. McElwell, 94 N. C., 425; Heilig v. Stokes, 63 N. C., 612; McCorkle v. Brem, 76 N. C., 407.
It is unnecessary to pass upon some of tbe interesting questions argued before us, as tbey will more properly be considered at tbe trial of tbe action upon a more complete presentation of tbe facts. Discovering no error, tbe judgment is
Affirmed.